Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicant’s amendments and remarks filed on 10/13/2020 on application 15/435,454 which was filed on 02/17/2017.
Claims 9, 16, and 21 are amended. Claims 9 - 28 are currently pending for consideration

Response to Amendment and Remark
The applicant’s amendments and remarks have been fully and carefully considered, with Examiner’s response set forth below.
Applicant remarks that “Rejections under USC §103“ with “… Claim 9 is amended herein to recite, in part, ‘in response to a user interaction, replacing the formula bar with a configuration bar for configuring parameters of the pivot table; receiving, via the configuration bar, a user input defining at least one pivot table parameter of the pivot table; based on the at least one pivot table parameter, creating an interactive parameter object; enabling display of the interactive parameter object adjacently to a portion of the user input in the configuration bar; and in response to receiving a parameter user interaction with the interactive parameter object, enabling display of at least one additional pivot table parameter of the pivot table related to the at least one pivot table parameter.’ The Applicant respectfully asserts that the art of record fails to teach at least this aspect of amended claim 9… Independent claims 16 and 21 contain limitations similar to those of claim 9 and are therefore allowable over the art of record for at least the same reasons as discussed above for claim 1… ".


	
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-24, and 26-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Otero et al. (US 20170124058 A1, continuation filed on 06/14/2013, “Otero” .
As to claim 9, Otero discloses A method for creating a pivot table comprising:
rendering a view in a user interface to a spreadsheet application, the view comprising a formula bar; (Otero discloses [0036] FIG. 6 shows the smart selection engine 108 with the user interface inserts the selected result into the spreadsheet by committing the formula or value into the selected cell in the formula bar). 
receiving, via the configuration bar, a user input defining at least one pivot table parameter of the pivot table; (Otero discloses [0023] the smart selection engine 108 contextually suggests areas (i.e. configuration bar) in the user interface provides a set of viable operation with suggestions to define the parameters… receives an input triggering suggestions corresponding to a selected operation to create a pivot chart or table… adding or editing functions in a or multiple parameters for the spreadsheet for creating or editing visualizations of the pivot tables or charts based on the data).
based on the at least one pivot table parameter, creating an interactive parameter object; (Otero discloses [Claim 12] adjusting the user interface to display an interactive element (i.e. interactive parameter object)… displaying a guided input area having an interactive control corresponding to a parameter of function used in a formula for a spreadsheet (e.g., pivot tables or charts)).
enabling display of the interactive parameter object adjacently to a portion of the user input in the configuration bar; and (Otero discloses [Claim 12] the user interface displays an interactive element (i.e. interactive parameter object) in the spreadsheet that allows an operation (i.e. configuration) to be directly performed by interacting with the interactive element… displaying (i.e. adjacently) a guided input area (i.e. configuration bar) having an interactive control corresponding to a parameter of function in FIG. 3).
in response to a user interaction, replacing the formula bar with a configuration bar for configuring parameters of the pivot table;
Chen discloses in response to a user interaction, replacing the formula bar with a configuration bar for configuring parameters of the table; (Chen discloses [col 5 ln 44-67, col 4 ln 19-29] in response to a user receiving a selection of the graphical indication of changing the region size of the formula bar from a selected cell… replacing with issuing a command to start the sub-system I and sub-system II (i.e. for configuration) based on the data acquired, controlling (i.e. configuring parameters) the sizing bar that can control the display state and a scroll bar that can control the display range of the specific contents and feeds back the data with the display state and the display range of the table).
Otero explicitly discloses that it “using smart selection engine to create or edit visualizations of pivot tables based on the data for configuring parameters” (see Otero [0023]). One of ordinary skill in the art would understand that “the visualizations of pivot tables” in the spreadsheet is configured with the data parameters. Therefore, Otero unquestionably discloses “configuring parameters of the pivot table” as claimed.
As a result, the combination of Chen and Otero at least teaches and/or suggests the claimed limitation “in response to a user interaction, replacing the formula bar with a configuration bar for configuring parameters of the pivot table”.
The examiner notes that the [0027] of the specification recites "formula bar 118 is removed from user interface 106 while configuration bar 120 is being displayed… formula bar 118 may be hidden behind configuration bar 120… formula bar 118 and configuration bar 120 may be simultaneously displayed". The Chen discloses “the sub-systems for configuration is replacing the formula bar for controlling the size and range of the table to display” is applied. 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Otero and Chen disclosing the spreadsheet in response to a user interaction, replacing the formula bar with a configuration bar for configuring parameters of the pivot table would be obvious. The motivation to combine Otero and Chen is to provide controlling the formular bar to change mode with specifying the state and range to cover up a large block of cells in the editing area with feedback data to affects the current editing task effectively. (See Chen [col 1 ln 16-25]).
However, Otero in view of Chen may not explicitly disclose all the aspects of the in response to receiving a parameter user interaction with the interactive parameter object, enabling display of at least one additional pivot table parameter of pivot table related to the at least one pivot table parameter.
Lam discloses in response to receiving a parameter user interaction with the interactive parameter object, enabling display of at least one additional pivot table parameter of pivot table related to the at least one pivot table parameter. (Lam discloses [Col 8 ln 38-40, Col 20 ln 27-28, col 11 ln 35-36] the pivot table generation module 120 is configured to generate pivot table in response to receiving one or more pivot table generation parameters from user interaction objects includes one or more dimensions, metrics or filters (i.e. parameters)… the pivot table parameters includes a new dimension ‘Site’ 206c… the pivot table parameters also includes a new dimension ‘State’ 206d (i.e. additional parameter) which are related for display in FIG. 2E and 2F).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Otero in view of Chen and Lam disclosing the spreadsheet application with the pivot table generation which are analogous art from the “same field of endeavor”, and, when Lam’s generating the pivot table based on the pivot table parameters value and user input with the values was combined with Otero in view of Chen’s in response to receiving a parameter user interaction with the interactive parameter object, enabling display of at least one additional pivot table parameter of pivot table related to the at least one pivot table parameter would be obvious. The motivation to combine Otero in view of Chen and Lam is to provide a method for recursively generating pivot tables with various configured parameters effectively. (See Lam [Col 1 ln18-19]).
As to claim 10, Otero in view of Chen and Lam discloses The method of claim 9 further comprising:
enabling display of the at least one additional pivot table parameter in a list display object; (Otero discloses [0033, Claim 12] the smart selection engine displays a list of operations (e.g., interactive element) in a guided input area… contains a group of operation buttons… corresponding to a parameter of function in the FIG. 3).
receiving a list user interaction with the list display object, wherein the list user interaction selects the at least one additional pivot table parameter; and (Otero discloses [0033, Claim 13] displaying a list of operations (e.g., interactive element) in a guided input area… contains a group of operation buttons (i.e. list display object)… selecting an operation of a parameter from a set of operations… committing the selected result into the spreadsheet (i.e. pivot table)).
setting a value of the interactive parameter object based on the selected at least one additional pivot table parameter. (Otero discloses [Claim 13] providing a value for a parameter needed to complete a function).
As to claim 11, Otero in view of Chen and Lam discloses the method of claim 9 
wherein receiving the user input defining the at least one pivot table parameter comprises receiving a selection of at least one of a row and a column that includes a string of text, and (Otero discloses [0023, 0029] The smart selection engine receives an user 
wherein the pivot table parameter comprises the string of text. (Otero discloses [0029, 0041] the smart selection engine highlights the selected cells, ranges, or objects matching the expected input type includes e.g., strings, number, dates, times, hyperlinks, or true/false for pivot table... detects that the lookup value contains a string and limit the viable options for the table arrays to those arrays containing at least one range of string values for the parameter fields or the user selects a field).
As to claim 12, Otero in view of Chen and Lam discloses the method of claim 9, wherein the configuration bar is displayed in a space formerly occupied by the formula bar. (Chen discloses [col 4 ln 6-28] the stem I and sub-system II for controlling the display size and the display range is displayed in the space of the formula bar).
As to claim 13, Otero in view of Chen and Lam discloses the method of claim 9 wherein enabling display of the interactive parameter object adjacently to a portion of the user input comprises replacing the at least one pivot table parameter with the interactive parameter object. (Otero discloses [Claim 12, 0009] the user interface displays an interactive element (i.e. interactive parameter object) in the spreadsheet that allows an operation to be directly performed by interacting with the interactive element… displaying a guided input area (i.e. adjacently) having an interactive control corresponding to a parameter of function… replaced with additional information, selection controls, and fields (i.e. interactive parameter) to assist the user with completing the operation in FIG. 3).
As to claim 14, Otero in view of Chen and Lam discloses the method of claim 9 further comprising enabling display of sample key words used to identify the at least one pivot table parameter and an operation to perform with respect to the at least one pivot table parameter, and 
creating the pivot table based on the at least one pivot table parameter and the operation. (Lam discloses [Col 8 ln 63-65, Col 9 ln 3-5] the SQL query is a sample text (i.e. sample key word) as an acceptable text to actuate the “Details” actionable object displayed which is generated based on the pivot table parameters selected by the user via the user interface and can be modified by the user). 
As to claim 15, Otero in view of Chen and Lam discloses The method of claim 9 further comprising:
receiving a subsequent user input defining a subsequent pivot table parameter; (Lam discloses [Col 10 ln 37-45] The pivot table generation module receives a second request to generate a second pivot table from a previously generated pivot table… shown in FIG. 2D based on a second set of parameters)
identifying the subsequent pivot table parameter; (Lam discloses [Col 10 ln 37-44] identifying a second set of pivot table parameters).
creating a preview of the pivot table based on the at least one pivot table parameter and based on the subsequent pivot table parameter; and (Lam discloses [Col 10 ln 48-57] the pivot table generation module generates the second pivot table (i.e. a preview) including a second set of results for review).
 enabling display of the preview. (Lam discloses [Col 10 ln 52-54] the pivot table generation module provides the second pivot table for display on the user interface).

As to claim 22, Otero in view of Chen and Lam discloses The computing apparatus of claim 21 wherein the program instructions further direct the processing system to: 
in response to receiving a parameter user interaction with the interactive parameter object, enable display of at least one additional pivot table parameter related to the at least one pivot table parameter; and  (Lam discloses [Col 8 ln 38-40, Col 20 ln 27-28, col 11 ln 35-36] the pivot table generation module 120 is configured to receive one or more pivot table parameters from user interaction includes one or more dimensions, metrics or filters (i.e. parameters)… the pivot table parameters includes a new dimension ‘Site’ 206c… the pivot table parameters also includes a new dimension ‘State’ 206d (i.e. additional parameter) which are related for display in FIG. 2E and 2F).
generate the pivot table based on the user configuration input and based on a value of the interactive parameter object. (Lam discloses [Col 8 ln 63-65, Col 9 ln 3-5] the SQL query is a sample text (i.e. sample key word) as an acceptable text to actuate the “Details” actionable object displayed which is generated based on the pivot table parameters selected by the user via the user interface and can be modified by the user).
Regarding claims16, 17, 18, 19, and 20, these claims recite the computer readable storage media performed by the method of claims 9, 10, 11 and 13, 14, and 15, respectively; therefore, the same rationale of rejection is applicable.
Regarding claim 21, and 23-28, this claim recites the apparatus performed by the method of claims 9, and 10-15, respectively; therefore, the same rationale of rejection is applicable.
                                                                                                                                                                                       
Conclusion
                                                                                                                                                                                                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176